       Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


CATHERINE A. JORITZ,
                              Plaintiff, pro Se

                          -vs-                                 Case No. 5:17-cv-04002-SAC-KGS
                                                               Honorable Judge Sam A. Crow

THE UNIVERSITY OF KANSAS, Et Al.
                     Defendants.


               PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME
             TO RESPOND TO DEFENDANT UNIVERSITY OF KANSAS’
                         MOTION TO STAY THE CASE


       COMES NOW Plaintiff, Catherine A. Joritz, pro Se, (hereafter “Professor Joritz”), and

pursuant to F. R. 6.1(a) hereby moves this Court to ALLOW a fourteen-day (14) extension of time

to respond to Defendant University of Kansas’ Motion to Stay the Case (Doc 93, filed April 26,

2019) with the new deadline set for May 20, 2019.

       Professor Joritz states for her motion the following:

  1.    On November 13, 2018, Professor Joritz filed her first Amended Complaint in this matter

        (Doc. No. 49).

  2.    The University of Kansas (hereafter “University”) filed motions to dismiss on its behalf

        (Doc. No. 54) and on behalf of the individual Defendants Bernadette Gray-Little, Carl

        Lejuez, Stuart Macdonald, and Michael Baskett, Chair of the Film and Media Studies

        Department. (Doc No. 70).




                                            Page 1 of 9
     Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 2 of 9




3.    The Honorable Judge Sam A. Crow issued his Memorandum and Order (Doc. No. 81) in

      this matter on April 8, 2019.

4.    On the same date as Judge Crow’s Memorandum and Order (see #3), April 8, 2019, the

      Honorable Magistrate James P. O’Hara filed the 12-page Doc. No. 82, “INITIAL ORDER

      REGARDING PLANNING AND SCHEDULING”.

5.    The above-mentioned order stipulated a May 23, 2019 Kansas City scheduling

      conference, a May 6, 2019 deadline for a planning conference between the parties and a

      deadline of May 14, 2019 for Professor Joritz to submit the completed report of the

      parties’ planning conference along with copies of the parties’ Rule 26(a) initial

      disclosures.

6.    Due to a flurry of legal documents filed in this case and for other reasons stated in her

      motion, Professor Joritz filed an EMERGENCY MOTION for extension of time for initial

      disclosures and planning meeting and MOTION to Continue Scheduling Conference

      (Doc. No. 88, filed April 24, 2019). On April 25, 2019 Magistrate Judge O’Hara ordered

      expedited briefing deadlines regarding [88], setting the University’s Response and

      Professor Joritz’ Reply deadlines for April 26 and April 29, respectively. The University

      timely filed its Opposition (Doc. No. 92) and Professor Joritz timely filed her Reply (Doc.

      No. 94). These pleadings eroded the time Professor Joritz needed to review and work on

      other pleadings and documents filed in this case and the related appeal (Doc. No. 83, 19-

      3078, Joritz v. Gray-Little, et al Dist/Ag docket: 5:17-CV-04002-SAC-JPO), which the

      University filed April 17, 2019.




                                          Page 2 of 9
     Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 3 of 9




7.    Since Judge Crow’s order of April 8, 2019, the University filed multiple pleadings in or

      related to this case. Professor Joritz has authored and filed responses, when immediately

      necessary. These documents include:

         1. Doc. No. 84 filed on April 17, 2019: Defendant’s Notice of filing Notice of

         Appeal, effectively opening a new case. Professor Joritz requires time to familiarize

         herself with Appellate Procedure and 10th Circuit Court Rules, electronic filing as

         well as all other related procedures, deadlines, document requirements, etc., in order

         to comply with said procedures, deadlines, etc.

         2. Doc. No. 85 filed on April 17, 2019: The Clerk of the Court letter to the University

         regarding the docketing of the filed appeal, with pertinent instructions, Rules,

         deadlines, Electronic Case Filing system requirements, etc.

         3. Doc. No. 86: The University’s ANSWER TO PLAINTIFF’S FIRST AMENDED

         COMPLAINT, a 92-page document filed on April 22, 2019.

         4. Doc. No. 92: The University’s Memorandum in Opposition to Plaintiff’s Motion

         for an Extension of time, filed on April 26, 2019, in compliance with the Honorable

         Magistrate Judge O’Hara’s order expedite the briefings.

         5. Doc. No. 94: Professor Joritz’ Reply to the University’s Response in Opposition

         (Doc. No. 92), timely filed on April 29, 2019, in compliance with the Honorable

         Magistrate Judge O’Hara’s order to expedite the briefings.

8.    Professor Joritz requested and was, on April 25, 2019, GRANTED a 10-day extension of

      time to submit a Motion for Reconsideration with a due date of May 2, 2019 by the




                                         Page 3 of 9
     Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 4 of 9




      Honorable Judge Sam Crow (Doc. No. 91), in response to Judge Crow’s ruling (Doc. No.

      81).

9.    On April 30, 2019 the Honorable Magistrate Judge O’Hara unexpectedly ordered

      expedited BRIEFING DEADLINES regarding [93] Motion to Stay Case, with Professor

      Joritz’ Response due by May 9, 2019 and University’s reply due by May 16, 2019.

9.   However, Professor Joritz is currently working on the Motion for Reconsideration, due on

     May 2, and cannot work on a Response to the University’s Motion to Stay the Case.

11. Further, the recent Motion and defense of her motion (reply to University’s opposition) for

     an extension of time also eroded Professor Joritz’ time to focus on reviewing other

     documents and pleadings.

12. Magistrate O’Hara’s newly imposed deadline shortens Professor Joritz’ time to Respond to

     a Motion, which is critical to how this case will proceed. By cutting Professor Joritz’s time

     to effectively one week to respond (from May 2 – May 9, weekend included), Professor

     Joritz, Pro Se, can in no way adequately review, analyze, research case law and law, let

     alone author an effective, informed Response.

13. After Professor Joritz files her Motion for Reconsideration, the University will time to

     respond and Professor Joritz will have time to reply to the University’s response. Judge

     Crow will require time to review all documents. Assuming all parties respond and reply, a

     ruling can be expected toward the end of June 2019. Given an absence of cause to rush a

     judgement on the University’s Motion to Stay the Case, it makes sense to grant this motion

     for an extension the time, which is necessary for Professor Joritz to be able to respond to




                                          Page 4 of 9
      Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 5 of 9




      the University’s Motion to Stay the Case.

10.    During the past week, the University has emailed Professor Joritz multiple disturbing out-

       of-court communications, which included apparent accusations against Professor Joritz,

       implied threats and demands for responses with University-imposed, self-proclaimed

       deadlines. (see EXHIBITS 1-5). Professor Joritz required time to review the University’s

       accusations, demands, legal issues raised, and case law cited in its letter, which further

       eroded Professor Joritz’ time to review and work on her pleadings for this case. The

       Constitutionally protected right of a Pro Se litigant to seek legal advice is obvious and

       need not be defended here. Nonetheless, in a good faith effort, Professor Joritz provided

       the University with an affidavit confirming her Pro Se status (EXHIBIT 4). The University

       responded via email with continued accusations and demands (EXHIBIT 5).

11.    Professor Joritz, pro Se, requires more time than an experienced attorney to find, research

       and understand law and case law related to the University’s Motion to Stay the Case. The

       preparation of documents and pleadings are time-consuming for an experienced lawyer,

       but even more so for Professor Joritz, who as a pro Se litigant with extremely limited legal

       experience, must review all documents, research, write and file all of her pleadings with

       no “support team”, no office, no federal or other funding, no library or archive of relevant

       case law at her fingertips, etc. By contrast, the University has all the aforementioned, has

       assigned TWO external lawyers in addition to its own legal team to this case and thus has

       an inherently immense legal advantage

12.    Professor Joritz previously filed a Kansas Judicial Review Act (KJRA) case in State Court,




                                           Page 5 of 9
      Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 6 of 9




       which is proceeding concurrent to this case. The KJRA case imposes a current deadline

       for Professor Joritz’s brief (due in approximately 7.5 weeks), further limiting Professor

       Joritz’ time to work on this case.

13.    Professor Joritz works part-time, continues to seek full-time employment and has other

       responsibilities, all of which limit Professor Joritz’ time to work on this case.

14.    Professor Joritz respectfully requests that this Court take judicial notice that the fact that

       the University requires two lawyers from a large, prestigious law firm in addition to its

       own substantial legal team is indicative of the complicated nature and extensive work

       required to both prosecute and defend this case. Professor Joritz, an individual, Pro Se

       litigant, clearly requires more rather than less time, to have any semblance of due process

       in this case.

15.    Professor Joritz also requires time to attend to physical handicaps, such as carpal tunnel

       symptoms, a repetitive motion injury, and dental work. Professor Joritz is attempting to

       keep her daily typing within a finite, humane, more limited number of hours. An expedited

       response in this matter does the opposite: It will force Professor Joritz to work around the

       clock on her response, including the weekend, without pause. Even then, Professor Joritz

       will not have adequate time to prepare an informed response.

16.    Professor Joritz reached out to the University attorneys, who oppose this motion.

17.    Professor Joritz has not requested an extension of time for this matter prior to this request.

18.    The requested extension and continuance is not for purpose of unnecessary delay but

       rather for the purpose of justice and due process.




                                            Page 6 of 9
      Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 7 of 9




19.    The requests made in this motion will not prejudice any party.

                                          CONCLUSION

         The sheer number of documents filed recently in this case, all with substantive content,

requirements, and deadlines, present new, unexpected and time-consuming challenges for

Professor Joritz, a pro Se litigant. Professor Joritz is working on another pleading in this case,

with a looming deadline. The ordered expedited deadline for a Response to the University’s

Motion to Stay the case is prejudicial to Professor Joritz: LESS time than typically permitted

prohibits Professor Joritz from preparing an effective Response. Professor Joritz requires

MORE time than a practice attorney for her pleadings. Due process warrants the additional

time requested in this motion.

      WHEREFORE, for all the foregoing reasons, Professor Joritz respectfully moves this Court

to ALLOW a fourteen-day (14) extension of time to respond to Defendant University of

Kansas’ Motion to Stay the Case (Doc 93, filed April 26, 2019) with the new deadline set for

May 20, 2019.

DATE: April 30, 2019

                                                          Respectfully submitted,




                                                          Catherine A. Joritz, pro Se
                                                          PO Box 422
                                                          Perry, KS 66073
                                                          T: (630) 857-8907
                                                          E: cjanimate@aol.com



                                          Page 7 of 9
      Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 8 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CATHERINE A. JORITZ,
                              Plaintiff, pro Se
                           -vs-                              Case No. 5:17-cv-04002-SAC-KGS
                                                             Honorable Judge Sam A. Crow
THE UNIVERSITY OF KANSAS, et Al.
                     Defendants.

                                           NOTICE

       TO:     Derek Teeter and Michael Raupp, Attorneys for Respondent University of Kansas

You are hereby notified that Cathy Joritz, pro Se, did on April 30, 2019 cause to be filed with the
Court per email:

                PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME
              TO RESPOND TO DEFENDANT UNIVERSITY OF KANSAS’
                          MOTION TO STAY THE CASE

You have been emailed a copy of this motion on April 30, 2019 to

Derek T. Teeter derek.teeter@huschblackwell.com
Michael T. Raupp michael.raupp@huschblackwell.com
and have been sent on May 1, 2019 a copy via postage pre-paid U.S. Mail, upon:

DEREK T. TEETER / MICHAEL T. RAUPP Attorneys for the University of Kansas
HUSCH BLACKWELL LLP
4801 Main Street, Suite 1000,
Kansas City, Missouri 64112
                                                 Respectfully Submitted,




                                                             Cathy Joritz, pro Se
                                                             PO Box 422, Perry, KS 66073,
                                                             cjanimate@aol.com, (630) 857-8907




                                            Page 8 of 9
       Case 5:17-cv-04002-SAC-JPO Document 97 Filed 04/30/19 Page 9 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CATHERINE A. JORITZ,
                              Plaintiff, pro Se

                           -vs-                              Case No. 5:17-cv-04002-SAC-KGS
                                                             Honorable Judge Sam A. Crow
THE UNIVERSITY OF KANSAS, Et Al.
                     Defendants.

                                  CERTIFICATE OF SERVICE

The undersigned Plaintiff, pro Se, certifies that a true and correct copy of the foregoing was filed
with the Court via email on the April 30, 2019, and on the same day sent via email to

Derek T. Teeter derek.teeter@huschblackwell.com
Michael T. Raupp michael.raupp@huschblackwell.com

A paper copy was also served on May 1, 2019 via first-class, prepaid U.S. Mail upon:

DEREK T. TEETER / MICHAEL T. RAUPP Attorneys for the University of Kansas
HUSCH BLACKWELL LLP
4801 Main Street, Suite 1000,
Kansas City, Missouri 64112

                                                                 /s Catherine A. Joritz, pro Se
                                                                     PO Box 422
                                                                     Perry, KS 66073
                                                                     E: cjanimate@aol.com
                                                                     T: (630) 857-8907




                                             Page 9 of 9
